Citation Nr: 1532406	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for shoulder and elbow residuals of a right brachial plexus injury.

2.  Entitlement to an initial evaluation in excess of 40 percent for hand and wrist residuals of a right brachial plexus injury.

3.  Entitlement to an initial evaluation in excess of 20 percent for traumatic arthritis of the right shoulder.

4.  Entitlement to an initial compensable evaluation for gastrointestinal (GI) disturbances prior to February 3, 2005 and from February 14, 2007 forward.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 7, 1973 to April 25, 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from May 2001, November 2008, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In August 2012, the Board remanded the issues on appeal to the RO to obtain any additional GI treatment records and current VA evaluations of the disabilities at issue.  A letter was sent to the Veteran in February 2014 requesting that he complete and return enclosed VA Form 21-4142, Authorization and Consent to Release Information, on any health care providers who had treated him for GI disability; no response was received from the Veteran.  A VA evaluation of the Veteran's shoulder and elbow residuals of a right brachial plexus injury and traumatic arthritis of the right shoulder was conducted in August 2014.  

The Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2011, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, these claims must once again be remanded for lack of compliance with the Board August 2012 Remand directives.  

Increased Rating (Right Arm)

The Veteran is service connected for various residuals of a right brachial plexus injury affecting his entire right arm. The Veteran, who is right-handed, contends his entire right arm includes neurological, orthopedic, and muscular disabilities worse than currently rated.

The Veteran is currently compensated for the right brachial plexus injury under three different ratings.  He is rated 50 percent disabled for shoulder and elbow residuals of the right brachial plexus injury, under a neurological diagnostic code 8510.  He is rated 40 percent disabled for right hand and wrist residuals of the right brachial plexus injury, under a neurological diagnostic code 8512. He is also rated 20 percent disabled for traumatic arthritis of the right shoulder.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5010-5201, 8510, 8512.

It is noteworthy that a rating or combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule (emphasis added).  An amputation of the entire arm (major) is rated 90 percent disabling.  See 38 C.F.R. § 4.71a, DCs 5120, 5121.  Thus, the Veteran's combined rating for his right arm cannot exceed 90 percent as a matter of law.  Currently, his combined right arm rating is 80 percent.  Id. § 4.25. 

The Board remanded the claim in August 2012 primarily to afford the Veteran new VA examinations to ascertain the current orthopedic, muscular, and neurological manifestations of the Veteran's entire right arm disability, to include the shoulder, elbow, hand, and wrist.  The examiner(s) were directed to examine the severity of all aspects of the Veteran's disabilities, to include identifying any muscle groups affected (with a severity opinion), nerve groups affected (with a severity opinion), and orthopedic findings (to include range of motion). 

The August 2012 examination did not address the Veteran's right wrist or hand at all.  With regard to the right shoulder and arm, the examiner did include orthopedic findings and noted neurological pinprick findings, but did not identify muscle groups affected at all.  The neurological testing, moreover, did not specifically identify the nerve groups affected with severity opinions clear enough for the Board to practically apply the diagnostic criteria.

Again, the Veteran is currently rated for his right arm under neurological and orthopedic diagnostic codes.  The RO did not consider whether it would be more advantageous to rate the Veteran under the diagnostic codes related to various muscle groups in light of the significant medical evidence of muscle wasting/atrophy of his deltoid muscles, bicep, and triceps.  

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  On Remand, the examiner should clarify any and all orthopedic, neurological, and muscular manifestations of the Veteran's residuals from the right brachial plexus injury and whether the manifestations overlap or, alternative, affect entirely different functions.

The RO is directed on Remand to consider any and all orthopedic, neurological, and muscular disability ratings and apply the rating(s) that are most advantageous to the Veteran keeping in mind the Amputation Rule limiting the Veteran's combined right arm rating to 90 percent or less.  Id.; see also 38 C.F.R. § 4.68, Amputation Rule.

Increased Rating (GI Disturbances)

With respect to the issue of an initial increased rating for GI disturbances, the Board also remanded this claim to afford the Veteran a VA examination.  Although it appears that a GI evaluation was scheduled, and possibly conducted in August 2014, no recent GI examination results are of record.  The RO/AMC must associate the August 2014 VA examination with the Veteran's claims folder, to the extent it exists, or schedule the Veteran for a new VA examination.

The RO/AMC must also take this opportunity to obtain any additional VA outpatient treatment records from March 2010 to the present and/or any additional private treatment records not already in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any and all VA or non-VA medical treatment he has had for his right arm, shoulder, elbow, hand, wrist or his GI disability since March 2010.  Ask the Veteran to provide proper release forms for any non-VA provider identified or, in the alternative, provide the medical records himself.  If any form is provided, take steps to obtain any and all records identified.  Regardless of the Veteran's response, obtain VA outpatient treatment records from March 2010 to the present.  Document all attempts to obtain these records, to include negative replies, and associate them with the claims folder.  VA facilities must provide a negative reply if no records are available.   

2.  Once records are obtained, to the extent available, take proper steps to associate with the claims folder the August 2014 GI examination.  While it is noted as complete in the Virtual VA system, the actual VA examination report is not of record.  

If the examination report cannot be located, schedule the Veteran for a new VA examination with a gastroenterologist to determine the current severity of his service-connected GI disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this remand, and the electronic record, must be made available to, and reviewed by, the examiner.  Specifically, the examiner should identify all diagnosable gastrointestinal disorder(s) currently present, and comment as to the severity of the disorder(s), including how the disorder(s) affect the Veteran's employment.

3.  Once records are obtained, to the extent available, schedule the Veteran for appropriate VA examinations with an orthopedic and neurologic specialist to determine any and all orthopedic, neurological, and muscular manifestations stemming from the Veteran's right brachial plexus injury to his right shoulder, elbow, hand, and wrist.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiners should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this remand, and the electronic record, must be made available to, and reviewed by, the examiners.

Specifically, the examiner(s) should identify any and all diagnosable musculoskeletal and neurological right shoulder, arm, elbow, hand, and/or wrist disorder(s) currently present that are related to his in-service brachial plexus injury.  The examiner(s) should make clear whether the manifestations overlap or, alternative, affect entirely different functions

Musculoskeletal findings such as range of motion (for the various joints affected), the presence of ankylosis (and if so, whether it is favorable or unfavorable), arthritis (confirmed by x-ray and how many joints affected), and the existence of any specific bone deformity or impairment should be detailed in the report.

The examiner(s) are also asked to address the findings of muscle atrophy found throughout the claims folder, to include of his deltoids, biceps, and triceps.  The examiner(s) is asked to identify what, if any, muscle groups are impaired due to the Veteran's right brachial plexus injury, and if the muscle impairment is "slight," "moderate," "moderately severe," or "severe" as defined in the regulations.  See 38 C.F.R. § 4.56 (2014).

Neurological testing, to include EMG testing, must be conducted and the examiner(s) is asked to specifically identify what nerves are affected due to the Veteran's right brachial plexus injury, to include at the shoulder level, elbow level, wrist level, and hand level.  For each nerve affected, the examiner should specify whether there is incomplete paralysis or complete paralysis.  If incomplete, the examiner should specify whether the incomplete paralysis is "mild," "moderate," or "severe."

The examiners should discuss all symptoms related to the Veteran's right brachial plexus injury affecting the right shoulder, elbow, hand, wrist, and overall arm function.  Further, the examiner should comment on the impact the right brachial plexus injury residuals have on the Veteran's employment.  A complete rationale for all opinions must be provided.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5. Thereafter, readjudicate the Veteran's issues remaining on appeal.  The RO/AMC is directed to specifically consider whether ratings under the muscle group diagnostic codes would provide a more advantageous rating in accordance with 38 C.F.R. § 4.55 (2014).  The RO/AMC is also directed to keep in mind the Amputation Rule and that the Veteran's right arm combined rating can by no means exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

